DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Regarding claim 11 the phrase “CAN BE” in line 2 is indirect, suggests optionally, and passive which renders any recitation claimed after not having patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Claim 12 recites the limitation "the external tube".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stamps et al. (US 6,431,530) as modified by Smith et al. (US 2011/0316207) and Jones (US 5,788,372).

In re. claim 5, Stamps teaches an aircraft (col. 1, ln. 23-29), comprising: a liquid inertia vibration elimination system (10) (see title), comprising: an upper end cap (12); a lower end cap (14); a spindle (16) located between the upper end cap and the lower end cap (fig. 1), the spindle comprising a central bore (24) therethrough that extends generally between the upper end cap and the lower end cap (fig. 1); a central spherical bearing (28) configured to receive the spindle therethrough (fig. 1); a central bearing housing (housing surrounding isolator (62, 64) (fig. 4) configured to secure the upper end cap relative to the lower end cap (as both housings (12, 14) are mounted to the fuselage via the legs’ housing) (col. 6, ln. 66 – col.7, ln. 3); and two legs connected to the central bearing housing (fig. 4).
Stamps fails to disclose an external adjustable length passage connected between the upper end cap and the lower end cap.
Smith teaches an external passage (515) connected between the upper end cap and the lower end cap (fig. 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stamps to include the teachings of Smith to have an external tube connected between the upper end cap and the lower end cap, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a switchable fluid path liquid inertia vibration eliminator. 
Jones teaches a length of the external passage (42) (fig. 2) is adjustable (adjustability provided by connectors (60, 62, 64, 66) (col. 5, ln. 44-51).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stamps as modified by Smith to incorporate the teachings of Jones to have the length of the tube adjustable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In re. claim 6, Stamps as modified by Smith and Jones (see Stamps) teach the aircraft of claim 5, wherein the central spherical bearing is configured for attachment to a transmission (col. 5, ln. 53-56) via a bridge beam and complementary bridge cap (spherical shape provides equivalent configuration).
In re. claim 12, Stamps as modified by Smith and Jones (see Jones) teach a length of the external tube (or passage) (42) (fig. 2) is adjustable (adjustability provided by connectors (60, 62, 64, 66) (col. 5, ln. 44-51).
In re. claim 13, Stamps as modified by Smith and Jones (see Jones) teach the aircraft of claim 5, wherein the external tube comprises a plurality of portions (56, 58, 20c) (fig. 2) and wherein at least one of the portions is movable relative to another portion so that an overall fluid flow path via the external tube is adjustable (when disconnected by respective connectors (60, 62, 64, 66).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stamps as modified by Smith and Jones as applied to claim 5 above, and further in view of Browne (US 2,766,079).

In re. claim 7, Stamps as modified by Smith and Jones fail to disclose each of the two legs further comprises a spherical bearing configured for connection to an airframe.
Browne teaches a leg (6) utilizing a spherical bearing (18) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stamps as modified by Smith and Jones to include the teachings of Browne to have the two legs include spherical bearings, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing universal angulation or swiveling of the legs. 
In re. claim 8, Stamps as modified by Smith, Jones, and Browne teach the aircraft of claim 7, wherein the central spherical bearing and the spherical bearings of the two legs are configured to provide pitch displacement compliance (equivalent structure provides equivalent configuration).
In re. claim 9, Stamps as modified by Smith, Jones, and Browne (see Stamps) teach the aircraft of claim 5, further comprising: an upper journal bearing (18) carried by the central bearing housing (as the leg housing is attached to the upper housing (12)) (fig. 4); and a lower journal bearing (20) carried by the central bearing housing (as the leg housing is attached to the lower housing (14)) (fig. 4); wherein the upper journal bearing and the lower journal bearing are configured to provide vertical displacement compliance (col. 3, ln. 60-65).
Allowable Subject Matter
Claims 1-2 and 14 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant argues Independent claim 5 is hereby amended to require an external adjustable length passage rather than an external tube. While Smith may disclose an external passage, the length of the external passages of Smith are not adjustable.
As stated in the previous rejection of claim 12, the teachings of Stamps as modified by Smith are further modified by the teachings of Jones to account for adjustability of the passage.  As the teachings of Jones have not been addressed regarding the adjustability of the passage, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647